 In theMatter OfCHASE CANDY COMPANY, EMPLOYERandINTER-NATIONAL UNION OF OPERATING ENGINEERS,LOCALS Nos. 2, 2A, 2B,AND 2C, AFL, PETITIONERIn the Matter Of CHASE CANDY COMPANY, EMPLOYERandINTER-NATIONALBROTHERHOODOF ELECTRICAL WORKERS, LOCAL No. 1, AFL,PETITIONERCases Nos. 14-RC-604 and 14-RC-610.-Decided January 9, 1950DECISIONANDDIRECTION OF ELECTIONSUpon separate petitions duly filed, a consolidated 1 hearing washeld in this case on November 16 and 18, 1949, at St. Louis, Missouri,before Ralph E. Kennedy, hearing officer.The hearing officer's rul-ings made at the hearing are free from prejudicial error and arehereby affirmed..Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to- represent certain em-ployees of the Employer.3.Questions affecting commerce exist concerning the representa-,tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner in Case No. 14-RC-604, herein referred to as theEngineers, seeks to represent a unit of boiler room employees at theEmployer's plant in St. Louis, Missouri.The Petitioner in Case No.14-RC-610, herein referred to as the IBEW, wants to sever a unit ofelectricians from a plant-wide production and maintenance unit nowrepresented by International Brotherhood of Teamsters, Chauffeurs,The RegionalDirectorconsolidated the captioned caseson October 28, 1949.88 NLRB No. 5.27 28DECISIONS OF NATIONALLABOR RELATIONS BOARDWarehousemen and Helpers of America, Local 688, AFL, herein re-ferred to as the Teamsters 2The Teamsters and the Employer con-tend that the units sought are inconsistent with the history of collectivebargaining at the plant and that only a plant-wide unit is appropriate.They further maintain that the boiler room unit sought by the En-gineers is inappropriate, and that the electricians claimed by theIBEW do not constitute a severable craft group. Finally, the Team-sters contend that, of the two electricians involved, one is °a super-visor, and that therefore the unit requested by the IBEW is inap-propriate as containing but one employee.The Employer is engaged at its St. Louis, Missouri, plant, the onlyplant involved in this proceeding, in the manufacturing of candy bars,and bulk and packaged candies. Since 1939, the Employer and itspredecessor 3 have entered into a series of collective bargaining con-tracts with the Teamsters and its predecessors.4Until 1949, the Team-sters and its predecessors were the exclusive bargaining representa-tives for all the production and maintenance employees in the plant,except for boiler room engineers.The latter were excluded from the1947 contract, at which time the Employer entered into a separateagreement with the Engineers for such employees.The current con-tracts, held by the Teamsters and the Engineers, having been enteredinto after the questions of representation were raised by this pro-ceeding, cover only the members of these Unions.The Engineers'represent engineers, firemen, and coal passers in the boiler room, andthe Teamsters represent other production and maintenance employees.The IBEW had not attempted to bargain for the electricians beforefiling its petition herein.The boiler room employeesThere are four engineers, three firemen, and two coal passers in theboiler room unit sought by the Engineers.These employees are inthe maintenance division under the general supervision of the super-intendent of maintenance.The engineers, three of whom are licensed,are responsible for the operation and maintenance of the boiler roomequipment, refrigeration equipment,5 and all pressure vessels in theplant.The firemen and coal passers rarely work outside the boilerroom, which is separately located in a subbasement of the plant.Al-2 The motion of the Teamsters to intervene at the hearing was granted, without objection,on the basis of its existing contract with the Employer.8The National Candy Company, to which the Employer is the legal successor, executedall the contracts before 194T.A Three different unions held the earlier contracts.The Teamsters was recognized by theEmployer as the successor in interest to those unions.5 Other maintenance division employees occasionally do work in connection with therefrigeration equipment, but the parties stipulated, and we agree, that such employeesshould not be included in the unit sought by theEngineers. CHASE CANDY COMPANY29though the engineers do most of their work in the boiler room, theyare occasionally required to work elsewhere in the plant.Only onrare occasions do other employees work in the boiler room.The boiler room employees are a readily identifiable and func-tionally coherent group of employees such as the Board has repeatedlyfound may, despite a history of bargaining on a broader basis, beappropriate for the purposes of collective bargaining.6The electriciansThere are 2 electricians, designated "A" and "B," in the Employer'smaintenance division.They are primarily responsible for the per-formance of all electrical construction and maintenance work in theplant; they do nothing but electrical work.Douglas, the "A" elec-trician, is a licensed, journeyman electrician with 30 years' experience.Masek, the "B" electrician, though not licensed, has worked for theEmployer as an electrician for 7 years, and the record demonstratesthat he is a skilled and experienced one.During the past year, alarge part of the work done by the electricians has been in connectionwith the installation in the St. Louis plant of electrical equipmentmoved from other plants of the Employer.The routine electricalwork consists of maintaining and repairing some 300 electricallydriven motors.Major electrical repair work, such as the rewindingof motors, is sent out to independent contractors; the Employer findsit uneconomical to do this work in the plant.The electricians workwith the usual tools of their craft, have separate work benches andlockers, and are regularly engaged in the performance of their craftduties.Douglas' wage rate is the highest in the plant, and Masek'srate is 20 cents an hour lower.It is contended by the Teamsters that other maintenance divisionemployees do electrical work, and that therefore the unit sought bythe IBEW is inappropriate because it does not include all employeesin the plant doing electrical work. It is true that, on occasion, theelectricalwork is so heavy that there is need temporarily for theservices of other employees.The primary work of such employees,however, is nonelectrical.7It is further contended by the Teamsters that Douglas is a super-visor, and that the unit sought by the IBEW is inappropriate as itcontains but one employee.Douglas is not listed in the supervisoryhierarchy at the plant.He is an hourly paid worker who spendsO John Morrell & Co., Inc.,86 NLRB 192;Matheson Chemical Corporation,82 NLRB250;Kimberly-Clark Corporation,78 NLRB 478.4 Although a former "A" electrician still performs some electrical work, he is now classifiedas a maintenance repair machine mechanic and spends the major part of histime in non-electrical work. 30DECISIONSOF NATIONALLABOR RELATIONS BOARDpractically all his time doing the manual work connected with hiscraft.The record shows that Douglas devotes about an houra dayto planning the electrical work.Douglas is the most experiencedelectrician in the plant, and is chiefly relied upon by the Employerfor the performance of the electrical work.As his relationship tothe other employees who work with him is at most that of a skilledcraftsman to his less experienced helper, we find that he is not asupervisor within the meaning of the Act."The electricians "A" and "B" here involved possess and exercise theskills traditionally associated with their craft.The Board has uni-formly held that such employees may, despite a history of bargain-ing on a broader basis, constitute a separate craft unit for collectivebargaining purposes .9We find that the boiler room employees and the electricians mayeach appropriately constitute a unit for the purposes of collectivebargaining.We shall not, however, make any unit determination atthis time, but shall first ascertain the desires of the employees in thesegroups as expressed in the elections hereinafter directed.We shalldirect that the questions concerning representation shall be resolvedby separate elections by secret ballot among the employees in the main-tenance 'division of the St. Louis, Missouri, plant of the Employerwithin the voting groups described below :1.All boiler room employees, including engineers, firemen, andcoal passers, but excluding supervisors as defined in the Act.2.All electricians, excluding supervisors as defined in the Act.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, elections bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in thevoting groups described in paragraph numbered 4, above, who were8 SeeHome Stores, Incorporated,87 NLRB 335;Rodgers-Wade ManufacturingCompany,69 NLRB 264.8Westclox Division, GeneralTime Corporation,87NLRB 406;Calumet and Hecla Con-solidatedCopper Company, et al.,86 NLRB 126;TheDayton SteelFoundry Company,85NLRB 1499;Indiana LimestoneCompany, Inc.,83 NLRB 1124;Phillips Chemical Com-pany,83 NLRB 612.The Teamsters argued atthe hearingthatour decision inRice-Stix Dry Goods Company,78 NLRB 311, was a direct precedentagainst acraft findingfor the electricians in thiscase.The electricians whom we refused to sever in the citedcase did not possess andexercisethe skills of persons trained inthe electrical craft. CHASE CANDY COMPANY31employed during the payroll period immediately preceding the dateof this Direction of Elections, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whether :(1)The employees in voting group 1 desire to be represented forthe purposes of collective bargaining by International Union of Op-erating Engineers, Locals Nos. 2, 2A, 2B, and 2C, AFL, or by Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Local 688, AFL, or by neither;(2)The employees in voting group 2 desire to be represented forthe purposes of collective bargaining by International Brotherhoodof Electrical Workers, Local No. 1, AFL, or by International Brother-hood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, Local 688, AFL, or by neither.